Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/09/2021 has been entered.

Status of Claims
In the amendment filed 04/09/2021, the following occurred:  Claims 1, 5, 6, 10 and 20 were amended.  
Claim 12 was canceled
Therefore, claims 1-11 and 13-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication US 2016/0012186 A1 to Zasowski et al. in view of U.S. Patent Application Publication US 2009/0077178 A1 to Callanan et al. and further in view of U.S. Patent Application Publication US 2014/0330577 A1 to Herman et al.
Claim 1:  
Zasowski disclose the following limitations as shown below:
a network accessible memory for storing data associated with a plurality of patient records (see at least Fig. 1D, server, network; Fig. 1E; Fig. 1F; Fig. 2; Paragraph 25; Paragraph 51, most hospitals have an EHR system that contains EHRs for patients associated with the hospital or clinic. The EHR may include the information about each patient, in digital format. EHRs may contain the medical record for the patient; Paragraphs 89-91; server may include one or more processors, storage devices, input and output devices and communication interfaces);
B) a query management server comprising (see at least Fig. 1D; Fig. 1E; Fig. 1F; Paragraph 89, server may generate information, such as queries; Paragraphs 90-91, server may include one or more processors, storage devices, input and output devices and communication interfaces; server may be configured to provide a service to one or more clients, such as generating and outputting queries that identify discrepancies to the physician):
B1) an executable manager interface process configured to generate a network accessible interface for authoring queries and configured for receiving a query from one of a plurality of query authoring processes operatively coupled to the query management server over a network, the query identifying one of the plurality of patient records (see at least Fig. 1A; Fig. 1D; Fig. 1E; Fig. 1F; Paragraphs 69-
B2) an executable provider interface process configured to generate a network accessible interface for responding to queries and configured for transmitting a response from one of a plurality of responders operatively coupled to the query management server over a network back to at least the query authoring processes from which the query was received, the query response identifying the patient record associated with the received query (see at least Figures 4-10; Fig. 21; Fig. 25; Paragraph 11, receiving by a computing device, user input responsive to a query presented via a user interface, wherein the user input addresses one or more undocumented items related to the query and determined from a plurality of documented items related to the patient; Paragraphs 13-14, receive user input responsive to a query presented via a user interface, wherein the user input addresses one or more undocumented items related to the query and determined from a plurality of documented items related to the patient, responsive to receiving the user input, generate updated information indicative of the user input and related to the patient, generate indicia indicative of the user input, and output, for display, the indicia; Paragraph 27, FIG. 4 is an illustration of an example user interface that indicated outstanding queries for each patient of a physician; Paragraph 33, FIG. 10 is an illustration of an example user interface that includes a response document representing a response to a query;  Paragraph 44, FIG. 21 is an illustration of a user interface that includes a response document that accepts user input in the form of text; Paragraph 48, FIG. 25 is a flow diagram illustrating an example technique for generating updated information in response to receiving user input responsive to a presented query; Paragraph 69; Paragraph 80, response module may be configured to process the response from the physician received via user interface module. The 
B3) an executable template editor configured to generates a network accessible user interface that enables one of the plurality of query authors to select, create, store or categorize query templates useful in authoring queries and further configured for maintaining a plurality of query templates (see at least Fig. 1D; Fig. 1E; Fig. 1F; Paragraph 64; query construction module, which contains a database of queries; Paragraph 65, one query form, called specificity queries, may include a specific question related to the documentary evidence which triggered the query, along with a set of multiple choice, prescripted responses (.e.g., a list of selectable items) that the physician may choose from to respond to the query; Paragraphs 66, another query form, called a casual linkage query, may describe a situation where the facts documented for a patient indicate more specific diagnosis, but a more specific diagnosis has not been stated; Paragraphs 67-68; Paragraph 69; the queries pulled (e.g., selected or generated) from the database may be formed properly so as to comply with industry standards; Paragraph 70, it may be beneficial, … to have multiple query forms to account for the different types of queries in the query construction module or query generation module; Paragraph 71, specialist queries may be created manually by a clinical document improvement (CDI) specialist, a human professional; Paragraph 72)
Zasowski may or may not disclose the following limitations, but Callanan as shown does:
and a due date time by which a response to the query is required (see at least Paragraph 6, specifying a required response time period to the email message by the one or more recipients; Paragraph 7, a required response time period; Paragraph 20, response time may be deterministic (e.g., 24 hours from the time sent); how much time they have for their response, a value configured by the originator and assigned to the email; Paragraph 28)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Zasowski with Callanan with the motivation of “…providing the originator with a set of configuration and temporal preferences to guide the receipt and responses … with absolute precision” (Callanan, see at least Paragraph 19).  

wherein a query template is configured to store data comprising a photograph or graphic representation of the query author (Herman, see at least Fig. 3B; Paragraph 86-90, patient uses the camera to obtain images of the mouth, specifically the interior of the mouth.  The patient’s images, and concerns, become communicated to a health professional; Paragraph 175; Paragraph 188).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Zasowski and Callanan with Herman with the motivation for “… providing, tracking, and/or reminding patients of the details of an effective aftercare program” (Herman, see at least Paragraph 8).
Claims 6 and 10 recite substantially similar method and computer program product limitations to those of system claim 1 and, as such, are rejected for similar reasons as given above.
Claim 2:  
The combination of Zasowski/Callanan/Herman discloses the limitations as shown in the rejections above.  Zasowski further discloses the following limitations:
B4) an executable publisher interface process configured to generate a network accessible interface for displaying content and configured for enabling provider processes operatively coupled to the query management server over a network to upload content to the accessible publisher interface (see at least Fig. 1D; Fig. 1E; Fig. 1F; Paragraph 89, server may generate information, such as queries; Paragraphs 90-91, server may be configured to provide a service to one or more clients, such as generating and outputting queries that identify discrepancies to the physician; client computing device may be configured to upload medical documentation to server for analysis, determination of any undocumented items, and generation of one or more queries soliciting user input).
Claims 7 and 11 recite substantially similar method and computer program product limitations to those of system claim 2 and, as such, are rejected for similar reasons as given above.
Claim 3:  
The combination of Zasowski/Callanan/Herman discloses the limitations as shown in the rejections above.  Zasowski further discloses the following limitations:
wherein a query template may be configured to store data comprising information not stored in the network accessible memory for storing data associated with a plurality of patient records (see at least 
Claim 8 recites substantially similar method limitations to those of system claim 3 and, as such, is rejected for similar reasons as given above.
Claim 4:  
The combination of Zasowski/Callanan/Herman discloses the limitations as shown in the rejections above.  Zasowski further discloses the following limitations:
wherein the plurality of patient records may comprise data representing any of name, date of admission, date of discharge if available, date of birth, age, location, account number or billing number, medical record number, length of stay, days post discharge if available, and insurance company (see at least Fig. 2; Paragraph 25, information from an electronic medical record (EHR) of a patient; Paragraph 51; Paragraph 76; Paragraph 82) 
Claims 9 and 13 recite substantially similar method and computer program product limitations to those of system claim 4 and, as such, are rejected for similar reasons as given above.
Claim 5:  
The combination of Zasowski/Callanan/Herman discloses the limitations as shown in the rejections above.  Zasowski further discloses the following limitations:
list of possible answers the authored query include any of “co-assign” a query to another provider, “remind me later”, and “not my patient” (see at least Fig. 1D; Fig. 1E; Fig. 1F; Paragraph 64; query construction module, which contains a database of queries; Paragraph 65, one query form, called 
Claim 14:  
The combination of Zasowski/Callanan/Herman discloses the limitations as shown in the rejections above.  Zasowski may or may not disclose the following limitations, but Callanan as shown does:
wherein the due date time by which a response to the query is required is defined manually by query author (see at least Paragraph 6, specifying a required response time period to the email message by the one or more recipients; Paragraph 20, how much time they have for their response, a value configured by the originator and assigned to the email; Paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Zasowski and Herman with Callanan for at least the same reasons given for claim 1.
Claims 17 and 19 recite substantially similar method and computer program product limitations to those of system claim 14 and, as such, are rejected for similar reasons as given above.
Claim 15:  
The combination of Zasowski/Callanan/Herman discloses the limitations as shown in the rejections above.  Zasowski may or may not disclose the following limitations, but Callanan as shown does:
wherein the due date time by which a response to the query is required is defined by a threshold value (see at least Paragraph 7, a required response time period; Paragraph 20, response time may be deterministic (e.g., 24 hours from the time sent)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Zasowski and Herman with Callanan for at least the same reasons given for claim 1.
Claims 18 and 20 recite substantially similar method and computer program product limitations to those of system claim 15 and, as such, are rejected for similar reasons as given above
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication US 2016/0012186 A1 to Zasowski et al. in view of U.S. Patent Application Publication US 2009/0077178 A1 to Callanan et al. in view of U.S. Patent Application Publication US 2014/0330577 A1 to Herman et al. and further in view of U.S. Patent Application Publication US 2013/0162424 A1 to Treacy.
Claim 16:  
The combination of Zasowski/Callanan/Herman discloses the limitations as shown in the rejections above.  Zasowski may or may not disclose the following limitations, but Treacy as shown does:
wherein the system further comprises: B4) an executable rating process couple to the executable manager interface process and the executable provider interface process, the executable rating process configured to generate graphical scorecards, accessible to query authors, of individual query performance measures of the plurality of responders operatively coupled to the query management server (see at least Fig. 1; Fig. 2; Paragraph 7, computing the responsiveness score based further on a comparison between the event response time and the allowable response period. Additionally, reports may be generated to summarize responsiveness scores and/or indicate trends in responsiveness scores; Paragraphs 16-20; Paragraph 22, the responsiveness score 30 may represent the responsiveness of a clinician 4 to the total number of alarm events 22. Alternatively, the responsiveness score 30 may represent the responsiveness of a group of clinicians, or the responsiveness of all clinicians in a medical facility, or a portion thereof; Paragraph 26, the responsiveness score 30 may be calculated according to various different scoring systems depending upon user requirements; Paragraph 30, analysis unit may also assess the responsiveness score to 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Zasowski, Callanan and Herman with Treacy with the motivation of providing the ability “… to maintain a high level of medical care by establishing a system which encourages clinicians to response to alarm events in a timely manner and allows monitoring of such responses” (Treacy, see at least Paragraph 6).

Response To Arguments
Applicant’s arguments from the response filed on 04/09/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appeared.
In the remarks, Applicant asserts that (1) Claim 1 as amended with limitation “a query template is configured to store data comprising a photograph of graphic representation of the query author” is not shown by the combined teachings of Zasowski in view of Callanan. Claims 2-5 and 14-15 include all the limitations of amended claim 1 and are likewise allowable over the combined teachings of Zasowski in view of Callanan; (2) Claims 6 and 10, as similarly amended, are likewise allowable over the combined teachings of Zasowski in view of Callanan. Similarly, claims 7-9, 11, 13 and 17-20 are likewise allowable over the combined teachings of Zasowski in view of Callanan; (3) Claim 16 includes all the limitations of amended claim 1 and is likewise allowable over the combined teachings of Zaswoski in view of Callanan for at least the same reasons as claim 1. 
In response to applicant’s arguments (1) - (3) above, the examiner respectfully disagrees.  Applicant’s arguments pertain to the newly added/amended limitations, and have been addressed in the rejections above.  As such, these arguments are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686